 Case 1:19-cv-17691-NLH Document 13 Filed 12/01/20 Page 1 of 2 PageID: 575



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
MICHAEL PAVLYIK,               :
                               :
          Petitioner,          :    Civ. No. 19-17691 (NLH)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
PATRICK NOGAN,                 :
                               :
          Respondent.          :
______________________________:

APPEARANCES:

Michael Pavlyik
695073
East Jersey State Prison
Lock Bag R
Rahway, NJ 07065

     Petitioner Pro se

Christine A. Hoffman, Acting Gloucester County Prosecutor
Dana R. Anton, Acting Senior Assistant Prosecutor
Office of the County Prosecutor
P.O. Box 623
Woodbury, NJ 08096

     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner Michael Pavlyik filed a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254, see ECF No.

1; and

     WHEREAS, Respondent filed its answer on October 8, 2020,

see ECF No. 10; and
 Case 1:19-cv-17691-NLH Document 13 Filed 12/01/20 Page 2 of 2 PageID: 576



     WHEREAS, Petitioner wrote to the Court stating he never

received a copy of the answer.      ECF No. 12.     He asks for a copy

of the answer and for an extension to file any response,

     THEREFORE, IT IS on this       24th       day of November, 2020

     ORDERED that Respondent shall resend a copy of its answer

to Petitioner and file a new certificate of service on the

docket stating when the answer was sent; and it is further

     ORDERED that Petitioner may have 30 days from receipt of

the answer to file any response; and it is finally

     ORDERED that the Clerk shall send Petitioner a copy of this

Order by regular mail.




                                          s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    2
